263 Wis.2d 706 (2003)
2003 WI 109
665 N.W.2d 257
IN the MATTER OF MEDICAL INCAPACITY PROCEEDINGS AGAINST Alan OLSHAN, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Alan OLSHAN, Respondent.
No. 03-1236-D.
Supreme Court of Wisconsin.
Decided July 9, 2003.
*707 The Court entered the following order on this date:
On May 23, 2003, Attorney Alan A. Olshan and the Office of Lawyer Regulation (OLR) entered into a stipulation requesting that this court enter an order formally imposing conditions on Attorney Olshan's practice of law due to Attorney Olshan's medical incapacity in order to assure that Attorney Olshan's practice of law meets acceptable professional standards. The stipulation states that Attorney Olshan, although proceeding pro se, was and is aware that he has the right to seek the advice of counsel in this matter and has voluntarily chosen not to do so. The stipulation further states that Attorney Olshan entered into it freely, voluntarily and knowingly and that the stipulation was not the result of a plea bargain but instead represents Attorney Olshan's admission of a medical incapacity which has impacted his ability to perform his profession to acceptable professional standards;
IT IS ORDERED that this court approve the stipulation and, effective the date of this order and until further order of the court, Attorney Alan A. Olshan's continued practice of law in this state is subject to the following conditions: (1) Attorney Olshan shall meet with his physician for assessment and treatment at least every three months and shall submit or authorize that physician to submit quarterly assessment reports to the OLR; (2) Attorney Olshan shall provide full medical and informational releases to the OLR so that staff of the OLR may communicate with his treating physicians; (3) Attorney Olshan shall not represent any clients at contested hearings without co-counsel or represent any criminal defendants in felony matters without co-counsel; and (4) Attorney Olshan shall cooperate *708 with the monitoring of his law practice by an attorney, acceptable to the OLR, with quarterly reports to be filed by the monitoring attorney.